IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45724

STATE OF IDAHO,                                  )
                                                 )    Filed: November 8, 2018
       Plaintiff-Respondent,                     )
                                                 )    Karel A. Lehrman, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
MARCO A. GARCIA-GARCIA,                          )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael P. Tribe, District Judge.

       Judgment of conviction and concurrent unified sentences of twelve years, with a
       minimum period of confinement of five years, for two counts of aggravated
       battery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Marco A. Garcia-Garcia entered an Alford 1 plea to two counts of aggravated battery.
Idaho Code §§ 18-903(a), 18-907(1)(b).           The district court sentenced Garcia-Garcia to
concurrent unified terms of twelve years with five years determinate. Garcia-Garcia appeals
asserting that the district court abused its discretion by imposing excessive sentences. 2

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
2
        The State asserts that Garcia-Garcia waived his right to appeal his sentence. Garcia-
Garcia contends the waiver was invalid. We need not decide this issue as Garcia-Garcia has
failed to demonstrate that his sentence is excessive.
                                                  1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Garcia-Garcia’s judgment of conviction and sentences are affirmed.




                                                   2